

EXHIBIT 10.25



PerkinElmer, Inc.
Restricted Stock Unit Agreement under 2009 Incentive Plan
This AGREEMENT made as of the _____________ day of (month), 201X, (the “Grant
Date”) between PerkinElmer, Inc., a Massachusetts corporation (the “Company”),
and _____________ (the “Participant”).
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1.Grant of Units.
(a)Grant.    The Company awards to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2009 Incentive Plan
(the “Plan”), _________ restricted stock units of the Company (the “Units”).
Each Unit represents the right to receive one share of common stock, $1.00 par
value per share, of the Company (“Common Stock”) as provided in this Agreement.
The shares of Common Stock that are issuable upon vesting of the Units are
referred to in this Agreement as “Shares”. Participant agrees that the Units
shall be subject to vesting as set forth in Section 2 of this Agreement.
(b)Forfeiture. If the Participant’s service as a member of the board of
directors of the Company (or, if applicable, the board of directors of a
successor corporation to the Company) (the “Board”) ceases for any reason or no
reason, before the Units vest, all of the Units that are unvested at the time
the Participant’s service as a director ceases shall be immediately forfeited to
the Company.
2.Vesting. Provided that the Participant is, and has been at all times since the
Grant Date, a director of the Company on the occurrence of the following events
or date(s), the Units will vest as follows:
(a)    100% of the Units shall vest on the first anniversary of the Grant Date;
(b)    100% of the Units shall vest upon the retirement (as defined below),
death or total disability of the Participant on or before the date the
Participant would have become vested in the Units pursuant to paragraph (a)
above; or
(c)    100% of the Units shall vest upon the termination of a Participant’s
service as a director of the Company on or before the date the Participant would
have become vested in the Units pursuant to paragraph (a) above and within the
twelve-month period following a Change in Control. For purposes of this
Agreement, a “Change in Control” means an event or occurrence set forth in one
or more of paragraphs (i) to (iv) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but that is
specifically exempted under another such subsection):
(i)The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the






--------------------------------------------------------------------------------



“Exchange Act”), (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), none of the following
acquisitions of Outstanding Company Common Stock or Outstanding Company Voting
Securities shall constitute a Change in Control: (I) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion,
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by the Company, (III) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with clauses (A) and (B) of paragraph (ii) of
this Section 2(c);
(ii)Such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board, where the term “Continuing Director” means at any date a
member of the Board (A) who is a member of the Board on the date of the
execution of this Agreement, or (B) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (B) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board;
(iii)The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (A) all or
substantially all of the individuals or entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
indirectly through one or more other entities) (such resulting or acquiring
corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company

- 2 -







--------------------------------------------------------------------------------



Voting Securities, respectively; and (B) no Person beneficially owns, directly
or indirectly, 20% or more of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or
(iv)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
For purposes of this Agreement, “retirement” means the Participant’s termination
of service as a director at a time when he or she has both attained age 55 and
has had 10 years of service as a director at the time of the Participant’s
termination of service. Absent a determination otherwise by the Committee, the
Participant must remain a director of the Company through the vesting date to be
entitled to vest in the Units.
3.Payment.
(a)Within 60 days following the vesting date(s) of the Units pursuant to Section
2 above, the Company shall distribute to the Participant (or to the
Participant’s estate in the event of death) the Shares of Common Stock
represented by Units that vested on such vesting date.
(b)The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any Unit (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may be issued.
4.Restrictions on Transfer. The Participant shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Units except by will or the laws of descent and
distribution, and no amounts deferred under this Agreement, or any rights
therein, shall be subject in any manner to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, levy, lien, attachment, garnishment,
debt or other charge or disposition of any kind.
5.Dividend and Other Shareholder Rights. Except as set forth in the Plan,
neither the Participant nor any person claiming under or through the Participant
shall be, or have any rights or privileges of, a stockholder of the Company in
respect to the Shares issuable pursuant to the Units granted hereunder until the
Shares have been delivered to the Participant.
6.Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.
Capitalized terms not otherwise defined herein have the meaning ascribed to them
in the Plan.
7.Adjustments for Stock Splits, Stock Dividends, Etc.

- 3 -







--------------------------------------------------------------------------------



(a)If from time to time during the term of this Agreement, there is any stock
split-up, reverse stock split, stock dividend, stock distribution,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization event or other reclassification of the
Common Stock of the Company, or any distribution to holders of Common Stock
other than a normal cash dividend, then a Unit shall become the right to
receive, subject to the vesting and payment provisions described herein, any and
all such new, substituted or additional securities or cash as if the Unit
represented a share of Common Stock.
(b)If the Shares are converted into or exchanged for, or stockholders of the
Company receive by reason of any distribution in total or partial liquidation,
securities of another corporation, or other property (including cash), pursuant
to any merger of the Company or acquisition of its assets, other than one that
constitutes a Change in Control for the purposes of Section 2 of this Agreement,
then the rights of the Company under this Agreement shall inure to the benefit
of the Company’s successor and a Unit shall become the right to receive, subject
to the vesting and payment provisions described herein, any and all such new,
substituted or additional securities or cash as if the Unit represented a share
of Common Stock.
8.No Section 83(b) Election. The Participant has reviewed with the Participant’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement. The Participant acknowledges that no election
under Section 83(b) of the Internal Revenue Code of 1986 may be filed with
respect to this award.
9.Miscellaneous.
(a)    No Rights to Continued Appointment. The Participant acknowledges and
agrees that the vesting of the Units pursuant to Section 2 hereof is earned only
by continuing service as a director of the Company and satisfying the other
terms and conditions set forth in Section 2. The Participant further
acknowledges and agrees that the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement for the vesting period, for any period, or at
all.
(b)    Compliance with Section 409A. This Agreement is intended to provide an
arrangement that is either exempt from or compliant with Code Section 409A, and
shall be interpreted consistent with that intent.
(c)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(d)    Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board.

- 4 -







--------------------------------------------------------------------------------



(e)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
(f)    Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.
(g)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
(h)    Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
(i)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to any applicable conflicts of laws.
(j)    Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read and understands this Agreement; (ii) has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of the Participant’s own choice or has voluntarily declined to seek such
counsel; (iii) understands the terms and consequences of this Agreement; (iv) is
fully aware of the legal and binding effect of this Agreement; and (v)
understands that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is
acting as counsel to the Company in connection with the transactions
contemplated by the Agreement, and is not acting as counsel for the Participant.
(k)    Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.



- 5 -







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
PERKINELMER, INC.
By: ___________________________
Name:
Title:


PARTICIPANT


_____________________________



- 6 -





